Allowability Notice
Statement of Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pending claims 1, 2, 4-7, 9-12, 14-17, 19 and 20 are allowed.
Following are the examiner's reasons for allowance: 
The prior art of Ke (WO- 2016/186416) with Hu (US-2007/0155390was demonstrated to have taught or suggested several of the features found in independent claims 1 and 11.  Claims 4-7, 9, 10, 14-17, 19 and 20 were allowed. As previously noted, Ke with Hu doesn’t disclose that when the UE detects that identification information of a cell of a current cell is different from the stored identification information of the cell, re-initiating... Also, Hu teaches a timer to limit the storage time but not to trigger the UE to re-detect whether a change of the identification information of the cell occurs.   (See previous office action mailed 05/24/2022).
 Applicants have amended independent claims 1 and 11 to include portions of the allowable subject identified in the previous office action.  Examiner concludes that the prior art, alone or in any reasonable combination, fails to teach each and every element of claims 1 and 11.  The claims are therefore allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bill Nealon whose telephone number is (571) 270-7795.  The examiner can normally be reached on Mon.-Fri. from 9:00-5:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Jinsong Hu, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/WILLIAM NEALON/Primary Examiner, Art Unit 2643